Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson et al. (US 20090006185) in view of Gross (US 20160048934).

Referring to Claim 1,

Stinson, which is directed to appraising one or more pieces of property, discloses:

A method of generating a valuation for real estate property comprising: assigning a condition quantitative score representing an assessed condition of a first property for which a valuation is to be generated;  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.))

assigning a desirability quantitative score representing an assessed desirability of a location of the first property; (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.)
	
assigning a comparative condition quantitative score representing an assessed condition of each of a plurality of other properties; ((Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56, the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

assigning a comparative desirability quantitative score representing an assessed desirability of a location of each of the plurality of other properties; ((Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56, the appraisal system uses the files (e.g., photographs) to determine an appraisal value.)

automatically comparing, without human intervention by a controller in a computing device, the condition quantitative score of the first property with the comparative condition quantitative scores of the plurality of other properties; (Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56, the appraisal system uses the files (e.g., photographs) to determine an appraisal value.) See also Stinson paragraph 60 disclosing that scoring the properties with numeric values using scoring system allows for automated comparison

automatically comparing, without human intervention by the controller, the desirability quantitative score of the first property with the comparative desirability quantitative scores of the plurality of other properties; ((Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 discloses the appraisal system uses the files (e.g., photographs) to determine an appraisal value. See also Stinson paragraph 60 disclosing that scoring the properties with numeric values using scoring system allows for automated comparison.)

and automatically using, without human intervention by the controller, the second subset of other properties to generate a valuation for the first property. ((Stinson paragraphs 21 and 28 disclose where the appraisal report is based on at least one of the score, the zone, the market group, and mapping of the score to one or more comparable sales of one or more other properties. Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.) Stinson paragraph 73 where photograph and property data is gathered for one or more properties and uploads the data to one or more servers (e.g., collector system). The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold. Stinson paragraphs 44, 61, 69, and 73 disclose the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 56 discloses the appraisal system uses the files (e.g., photographs) to determine an appraisal value. The system uses the determined score, market group information, and comparable sales for each market group to generate an appraisal report. The examiner interprets that the comparable sales identified from the market groups is the second subset.)

Stinson does not disclose automatically comparing, without human intervention by the controller, visual characteristics of one or more images of the first property with visual characteristics of one or more images of each other property in the first subset using an image recognition algorithm; in response to comparing the visual characteristics, determining, without human intervention by the controller,  a second subset of the plurality of other properties refined from the first subset of other properties based on the image recognition;

However Gross, which is directed to a home rating and assessment system that includes logic configured to identify, analyze, and rate features of properties in accordance with customizable features teaches,

 automatically comparing, without human intervention by the controller, visual characteristics of one or more images of the first property with visual characteristics of one or more images of each other property in the first subset using an image recognition algorithm; (Gross paragraph 117 teaching the state of image recognition software at this point is such that identifying vehicle makes, models from photographs is a relatively straightforward task. Other items or objects such as living organisms (persons, animals (pets)) personal property items (bicycles, strollers, carriages, lawn mowers, children's toys, tools, decorations, signs) etc., may be identified in images as well, and can is be positively associated and predictive of whether a structure is inhabited. Negatively correlated items such as chain link fences, debris, garbage, newspapers, mail, etc., can also be identified and recorded. Again, it is not necessary to identify the identity of persons, or the object, only a high likelihood of the presence of such item or object. As will be apparent some items/objects may be simply identified as being present and not have a corresponding condition that needs to be logged. Finally it may be possible in some instances to automatically identify and classify types of trees, flowers, plants, etc. from image data alone and by comparison to reference images of such foliage. Gross paragraph 138 teaching as seen in FIG. 3A a target location is optionally provided at step 310, such as a City, neighborhood, zip code, street, or any other desired geographical qualifier. Other attributes, characteristics, categories, etc., can be specified at step 315 to the Lead Generator Engine 160 as desired to filter appropriate results. The examiner is interpreting that this filtering based on the desired characteristics, attributes, etc. is a first subset of properties. Gross paragraph 147 teaching consequently embodiments of the invention include a visual search engine (FIG. 3B) that assists a user in constructing and configuring a virtual target exemplar building in accordance with user criteria. The user can construct a model of a desired house from various building parameters (architectural types, roof types, façade types, etc.) color, condition, etc., and then query against database 142 to find one or more closest matches. Gross paragraph 154 teaching again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B. Alternatively since the property attributes are known from database 142, the user can also query against such records to find other matches (filtered by location, availability, condition as before) that are aesthetically similar to the target property image they have captured. Gross paragraph 155 teaching the query “input” to a property prospect engine therefore can be in the form of a direct visual image provided by the user, so that the process operates to locate other building structures that are most similar to the one identified by the user. The examiner interprets the invention involves querying with respect to receiving the target property and the subsequent steps of performing the analysis of the target property are automated to identify visually similar properties after a previous filtering step such as based on condition. )

in response to comparing the visual characteristics, determining, without human intervention by the controller, a second subset of the plurality of other properties refined from the first subset of other properties based on the image recognition; (Gross paragraph 117 teaching the state of image recognition software at this point is such that identifying vehicle makes, models from photographs is a relatively straightforward task. Other items or objects such as living organisms (persons, animals (pets)) personal property items (bicycles, strollers, carriages, lawn mowers, children's toys, tools, decorations, signs) etc., may be identified in images as well, and can is be positively associated and predictive of whether a structure is inhabited. Negatively correlated items such as chain link fences, debris, garbage, newspapers, mail, etc., can also be identified and recorded. Again, it is not necessary to identify the identity of persons, or the object, only a high likelihood of the presence of such item or object. As will be apparent some items/objects may be simply identified as being present and not have a corresponding condition that needs to be logged. Finally it may be possible in some instances to automatically identify and classify types of trees, flowers, plants, etc. from image data alone and by comparison to reference images of such foliage. Gross paragraph 138 teaching as seen in FIG. 3A a target location is optionally provided at step 310, such as a City, neighborhood, zip code, street, or any other desired geographical qualifier. Other attributes, characteristics, categories, etc., can be specified at step 315 to the Lead Generator Engine 160 as desired to filter appropriate results. The examiner is interpreting that this filtering based on the desired characteristics, attributes, etc. is a first subset of properties. Gross paragraph 147 teaching consequently embodiments of the invention include a visual search engine (FIG. 3B) that assists a user in constructing and configuring a virtual target exemplar building in accordance with user criteria. The user can construct a model of a desired house from various building parameters (architectural types, roof types, façade types, etc.) color, condition, etc., and then query against database 142 to find one or more closest matches. Gross paragraph 154 teaching again after confirming the identification of the target property the user can be prompted to see if they want to see more details (box 386) which would permit them to see the kinds of data discussed earlier for FIG. 3B. Alternatively since the property attributes are known from database 142, the user can also query against such records to find other matches (filtered by location, availability, condition as before) that are aesthetically similar to the target property image they have captured. Gross paragraph 155 teaching the query “input” to a property prospect engine therefore can be in the form of a direct visual image provided by the user, so that the process operates to locate other building structures that are most similar to the one identified by the user. This is useful because in many instances users/purchasers frequently is desire a particular visual look in a house, and the invention can help them find other stock that matches their target appearance, and which may be available (or more likely to be available) for purchase. The examiner is interpreting that the first set of properties based on a filter, such as condition, are further refined based on the automated use of image recognition to identify visually similar properties to form a second set of comps.) 

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Stinson and Gross as Gross further develops on the manner that a property may be assessed. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Gross to incorporate  automatically comparing, without human intervention by the controller, visual characteristics of one or more images of the first property with visual characteristics of one or more images of each other property in the first subset using an image recognition algorithm; in response to comparing the visual characteristics, determining, without human intervention by the controller,  a second subset of the plurality of other properties refined from the first subset of other properties based on the image recognition with the motivation of identifying comparable properties comprising attributes of a target property and refining this set of comparable properties that are additionally aesthetically similar based on the analysis of an image of a target property (Gross paragraphs 138 and 154-155) to acquire the market group used in generating an appraisal report for a property as disclosed in Stinson. (Stinson paragraph 73)

Furthermore, with respect to the limitations regarding “automatically” and “without human intervention by the controller”, as taught to be disclosed or taught by Stinson and/or Gross; to promote compact prosecution the examiner additionally cites In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1955) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  See MPEP 2144.04 (III).

Referring to Claim 2,

Stinson does disclose using a quantitative scoring system using a numerical system between 1 and 10. (See Stinson paragraphs 60-61)

Stinson does not explicitly disclose wherein each of the quantitative scores are a numerical score between 1 and 5.

 	However Gross further teaches wherein each of the quantitative scores are a numerical score between 1 and 5. (Gross paragraph 321 As seen in FIG. 28A, selected features of each structure (facade type, condition; window condition, landscape condition, presence of trees, solar, overall condition, etc.) are incorporated into an algorithm that considers each feature, weights it according to a target market, and calculates an overall score on any predetermined scale within a graphical report 2800. For example, a structure may be rated on N different features using a scale of 0-1000, or some other useful range. Gross paragraph 322 In addition to the overall score the homeowner's individual features (roof, windows, landscaping, etc.) can be individually rated as well and presented for the user's interest and consumption. The examiner is interpreting that the individual features of a property can be rated using a scale of 0-1000 or some other useful range such as 1-5.)

It would have been obvious to one of ordinary skill in the art to modify the invention disclosed in Stinson in view of Gross to incorporate wherein each of the quantitative scores are a numerical score between 1 and 5 with the motivation of incorporating a useful range of analysis for assessing a property. (Gross paragraphs 321-322)

Referring to Claim 3,

Stinson further discloses wherein assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores comprises manually assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores.  (Stinson paragraph 48 discloses where the photograph uses digital camera and voice recordings to capture audio and sound files associated with the property. The prior art discloses where a trained professional includes that of an appraiser and where audio files are included. The Examiner asserts the trained appraiser therefore is able to provide an audio opinion on particular aspects of the property and therefore provide a manual score of the condition of a property based on their trained assessment skills. Stinson paragraph 61 discloses where the market analysis software provides support for the opinion of variables entered by an appraiser (manual entry). Stinson paragraph 62 disclosing appraiser's adjustments may be supported by the market analysis software based on an appraiser’s entered influence value. The Examiner is interpreting the information provided by the appraiser is manual.)

Referring to Claim 4,

Stinson further discloses wherein assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores comprises automatically assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores without human intervention by the controller in a computing device.  (Stinson paragraph 73 discloses where a scoring system uses the photograph and parcel data in a collector database along with one or more characteristics to calculate a score for each property (e.g., compares each property with all competing homes that have recently sold and establishes a current value estimate for each home). The collector system checks each photograph and parcel data as quality control to aid in the accuracy of the information. The market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate an appraisal report.)

Referring to Claim 5,

Stinson further discloses wherein assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores comprises automatically assigning the condition, desirability, comparative condition, and comparative desirability quantitative scores without human intervention by the controller in a computing device using a text mining algorithm to assess textual data related to the first property and each of the plurality of other properties.  (Stinson paragraph 73 discloses where a scoring system uses the photograph and parcel data in a collector database along with one or more characteristics to calculate a score for each property (e.g., compares each property with all competing homes that have recently sold and establishes a current value estimate for each home). The collector system checks each photograph and parcel data as quality control to aid in the accuracy of the information. The market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report.)

Referring to Claim 6,

Stinson further discloses wherein the one or more images of the first property and the one or more images of each of the plurality of the other properties include one or more photos. (Stinson paragraph 48 discloses where a photographer walks the street and carefully frames each photograph to view the important aspects of the home, building, or other real estate. Stinson provides an example where the photographer moves through a zone (e.g., an area defined by zip code) using a digital camera and captures pictures of properties.)

Referring to Claim 7,

Stinson further discloses wherein the one or more images of the first property and the one or more images of each of the plurality of the other properties include one or more videos.  (Stinson paragraph 48 discloses where property data is gathered in text, image, audio and video files.)

Referring to Claim 8,

Stinson further discloses wherein the step of determining a first subset of the plurality of the other properties further includes text mining additional details related to the 3Appl. No. 16/033,192Response to Office Action of April 16, 2020 first property and each of the plurality of other properties to further assess similarity between the first property and each of the plurality of other properties.  (Stinson paragraph 61 discloses where one or more properties are grouped into a market group (e.g., properties are automatically grouped based on similar characteristics and the grouping is called a market group (where properties directly compete). Relevant variables include a value per square foot of floor area. The scoring system includes market analysis software which associates similar market groups with each other to and analyze all comparable sales of listing for sale of a property. Stinson paragraphs 44, 61, 69, and 73 discloses that the market analysis software within the scoring system uses each score, market group information, and comparable sales for each market group to generate appraisal report. Stinson paragraph 63 discloses sales within a market group are compared to establish their respective value with respect to their respective score)

Referring to Claim 9,

Stinson does disclose that the invention uses that of square footage or living or occupancy area of a property. Stinson discloses where various characteristics of a property which include the type of property, style of property, size bracket and the occupancy area of a property. Stinson discloses where the characteristics include view, location, site, condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basement, extras, and garage. (See Stinson paragraph 59) The prior art does not explicitly provide an exhaustive list of all characteristics used in both grouping properties and comparing the properties in a market group. 

However Gross, further teaches wherein the additional details include a number of bedrooms and a number of bathrooms.  (Gross paragraph 341 teaching accordingly, any number of variables made possible by the present teachings can be incorporated into a user customizable “definition” of what makes a house attractive. In addition to the data enabled by the present invention, other mobile data (passerby ratings), existing/prior listings/sales data, general public data (#bedrooms, #bathrooms, age, #square feet, lot size, etc.) can be included in a curb appeal score.

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Stinson in view of Gross to incorporate wherein the additional details include a number of bedrooms and a number of bathrooms with the motivation of including characteristics regarding a home that is publically available information that may be incorporated in determining an overall appeal of a property. (Gross paragraph 341) 

Referring to Claim 10,

Stinson further discloses the additional details further include a gross living area measurement.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. Stinson paragraph 61 disclosing characteristics confirmed can include square footage.)

Referring to Claim 11,

Stinson further discloses wherein the assessed conditions are exterior conditions.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The Scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.)

Referring to Claim 12,

Stinson further discloses wherein the assessed conditions are interior conditions.   (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.)

Referring to Claim 13,

Stinson further discloses wherein the assessed conditions are interior and exterior conditions.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.)

Referring to Claim 14,

Stinson further discloses wherein the assessed conditions include a quality of materials used in construction.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage.)

Referring to Claim 15,

Stinson further discloses wherein the assessed conditions include damage and repairs.  (Stinson paragraph 70 discloses where a fine-tuning of the appraisal takes into considerations various conditions (e.g. floods, fire, winds) and other conditions, which are part of the property’s value.)

Referring to Claim 16,

Stinson further discloses wherein the image recognition algorithm compares one or more internal images of the first property against one or more internal images of each of the plurality of the other properties.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.))

Referring to Claim 17,

Stinson further discloses wherein the image recognition algorithm compares one or more external images of the first property against one or more external images of each of the plurality of the other properties. (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.))

Referring to Claim 18,

Stinson further discloses wherein the image recognition algorithm compares one or more internal images of the first property and one or more external images of the first property against one or more internal images of each of the plurality of the other properties and one or more external images of each of the plurality of the other properties.  (Stinson paragraph 59 discloses where various characteristics of a property affect the property's market value and where the characteristics include that of one or more of a view, location, site condition, parking, quality, utility (e.g., size of house), environment friendly features, amenities, basements, extras, and garage. The scoring system uses various characteristics of the property that affect the property's market value (e.g., exterior and interior inspection). Each characteristic is given a score (e.g., from 1 to 10 where 1 being the lowest and 10 being the highest) and where an overall score is generated (e.g., a GeoScore™, such as ranging from 1 to 100.))

Referring to Claim 19,

Stinson further discloses in which one or more of the images are automatically collected from existing image databases.  (Stinson paragraph 73 discloses where photograph and property data is gathered for one or more properties by the collector system and uploads the data to one or more servers (e.g., collector system) in the appraisal system. The collector system checks each photograph and parcel data for accuracy and integrates the information into a collector database. The scoring system uses the photograph and parcel data along with the one or more characteristics to calculate a score for each property and then compares the data with all competing homes that have recently sold.)

Referring to Claim 20,

Stinson further discloses in which one or more of the images are manually collected by a user capturing images on premise. (Stinson paragraph 48 disclosing where a photographer walks the street and carefully frames each photograph to view the important aspects of the home, building, or other real estate. Stinson provides an example where the photographer moves through a zone (e.g., an area defined by zip code) using a digital camera and captures pictures of properties)
Response to Arguments

Applicant's arguments filed April 28, 2022 have been fully considered.

In response to Applicant’s arguments, on pages 6-9 of the Remarks, regarding the 103 rejection the examiner finds unpersuasive. Applicant asserts that the select group of properties is determined in a two-step process: (1) a first subset is selected from a group of properties based on the quantitative scores, and (2) a second subset is then selected from the first subset based on similar visual characteristics. In particular neither of the cited references of Stinson and Gross teach this second step and comparing visual characteristics of the real estate property with visual characteristics of the first subset to narrow down the list of comparable properties for the valuation. 

The examiner respectfully disagrees, the examiner notes how the examiner interpreted how the applied filter such as related to a property’s attributes, or characteristics is a used to obtain a first subset of properties and furthermore how the disclosure of Gross discusses how users may filter based on condition and additionally further searched the filter set to identify aesthetically similar properties to a target property image captured which the examiner is interpreting to be a second subset based on filtered first subset such as based on the condition as discussed in the 103 rejection. 

Applicant next argues that the obviousness rejection includes hindsight reconstruction of the prior art in view of the Applicant’s disclosure to supply the deficiencies. In particular the Examiner is using hindsight to argue that adding the step of determining a second subset from the first subset based on the comparison of visual characteristics is obvious based on a combination of discrete portions of Gross to improperly support the rejection. However Gross merely discloses using image recognition software to identify objects, identifying plants by comparing images with foliage reference photos, and searching a database by physical characteristics.  

The examiner respectfully disagrees first in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Gross, as discussed in the art rejection, discusses how users may filter based on condition and additionally further search the filtered set to identify aesthetically similar properties to a target property image captured which the examiner is interpreting to be a second subset based on a filtered first subset, such as based on the condition, for forming a second subset of building structures that are most similar to the one identified by the user are identified. 

Applicant continues that the combination of Stinson with the disclosure of Gross provides a system that enables an appraiser expert to manually filter data using search functionality therein and that a skilled artisan would not modify Stinson in view of Gross to arrive at the present set of claims.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case examiner modified the invention disclosed in Stinson in view of Gross with the motivation of identifying comparable properties comprising attributes of a target property and refining this set of comparable properties that are additionally aesthetically similar based on the analysis of an image of a target property (Gross paragraphs 138 and 154-155) to acquire the market group used in generating an appraisal report for a property as disclosed in Stinson (Stinson paragraph 73) as discussed in the 103 rejection. Furthermore as discussed in the 103 rejection the examiner discussed with respect to the limitations regarding “automatically” and “without human intervention by the controller”, as taught to be disclosed or taught by Stinson and/or Gross the examiner cited the examiner additionally cited In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1955) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).  See MPEP 2144.04 (III).

Therefore for the foregoing reasons the examiner has maintained the 103 rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cardona et al. (US Patent No. 9,911,042) – directed to a real property image analysis system to identify similar properties. 

Binder (US 20160012510) – directed to analyzing multiple real estate properties to identify an optimal real estate property among alternatives.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689